DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 10/20/2022 has been considered but was not found to be persuasive.  Therefore, the previous rejections in view of Ravishankar (US 2015/0031831) are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar (US 2015/0031831)
In regards to claim 1, Ravishankar teaches polymer compositions useful as viscosity modifiers comprising a first ethylene--olefin copolymer such as ethylene propylene copolymer having melt flow rate (MFR) of greater than about 10g/10 mins according to the limitation MFRA of the claim, and an ethylene content of from about 60 to about 85% and a second ethylene--olefin copolymer such as ethylene propylene copolymer having MRF of at least 2 g/10 mins and an ethylene content of from about 40 to about 60%, and wherein the first copolymer is present in amounts of about 35 to about 50% in the polymeric composition, and the second copolymer is present in amounts of from about 50 to about 65% in the polymer composition, and wherein the polymeric composition has an overall ethylene content of from about 50 to 70 wt. % which overlaps the claimed limitations [abstract, 0010, 0011 & 0020].  Propylene is a C3 -olefin.  
The first or the second copolymer can have MFR (i.e., MFRA or MFRB) of at least about 2 or at least about 3 or at least about 4 g/10 mins, and less than about 7 g/10 mins [0019].  The MFR of greater than about 10 overlaps the claimed limitation of up to 10, and/or is so close to the MFR of the first copolymer of 10 or less as claimed to make it obvious.  For instance, an MFR of 10.01 both meets the limitation of an MFR of 10 and an MFR of greater than 10.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
The second polymer has an MFR of at least 2 g/10 min, thus providing a calculated ratio of MFR of first copolymer to MFR of the second copolymer (analogous to MFRA and MFRB of the claim) of about 5 or higher [0011].  The polymer composition has an MFR of 3 to 20 g/10 min which overlaps the claimed limitation [0021].  The polymer composition may have a corrected MFRR (cMFRR) of from about 24 to about 55 at a target MFR (MFRref) of 4.3/10 min [0025].  
While Ravishankar does not recite the Tm of the composition, the composition has every limitation of the claimed copolymer, and are prepared from similar components having similar amounts to those of the claims and providing polymer compositions with similar molecular weights (when calculated using relative ratios of the copolymers) as those of applicant’s specification on paragraph 0039, and thus would be expected to have the same properties such as the Tm.
The polymeric composition can be added to a base oil such as natural or synthetic oils [0103].  The oil can be any Group I to V oil [0104].  The composition is useful in truck engines, marine and railroad diesel engines, automatic transmission fluids, tractor fluids, universal tractor fluids and hydraulic fluids, gear oils, hydraulic oils etc. [0105].   Such fluids typically comprise a major amount of base oils such has having 50% or more of base oil which would have been obvious.  Also, Ravishankar teaches the composition can be useful as concentrate which can comprising up to 49% of base oil [0106].  When such concentrate is added to a lubricating base oil to provide a lubricating oil composition, the amount of oil of the claims would be provided or overlapped.  In one embodiment, the 2.4% of the polymer composition was used in PAO4 oil composition [0115].
In regards to claims 2 – 6, 8 – 10, Ravishankar teaches the composition having the claimed limitations as previously stated.  The ratio of MFR of the two copolymers will overlap the claimed range.
In regards to claim 11 – 16, Ravishankar teaches the composition which can comprise the base oil of the claims and useful for the same applications as previously stated.  The composition comprises one or more additives as claimed [0107].  Rheology calculations (i.e., thickening efficiency and SSI) were made in PAO4 oil (Group IV oil having kinematic viscosity of 4 cSt at 100ºC) having 2.4% of the polymeric composition [0115 – 0117]. The composition can have a thickening efficiency and SSI of 1.9 and 25 respectively [0129, Table 3].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Ravishankar fails to teach the MFR of both copolymers as claimed.  Applicants rely on the examples to show a teaching away of the claimed range.  The argument is not persuasive.
The scope of the teachings of Ravishankar is not limited to the examples alone.  Ravishankar teaches an MFR of greater than 10 for the first copolymer.  An MFR of greater than about 10 which obviates the claimed range or is so close to the MFR of 10 as to be obvious.  The second copolymer of Ravishankar has an MFR of at least 2 which meets the limitation of an MFR of 2 as claimed.  Additionally, Ravishankar teaches that in some embodiments at least one of the first and second ethylene-a-olefin copolymers having MFR of at least about 2 g/10 min up to 7g/10 mins (See 0019), which provides embodiments within each of the claimed ranges.
Applicant relies on examples of Ravishakar to show a teaching away of the claimed thickening efficiency (TE), but recites TE of 1.96 or lower. The argument was not persuasive.
It is noted that the arguments about TE is only directed to claim 15. Also, TE of 1.96 or lower overlaps the claimed limitation of 1.9 to 3.5 and is not a teaching away of the claimed range.
Applicant argues that Ravishankar prefers higher MFR values over lower values as claimed.  The argument is not persuasive.
The MFR values of Ravishankar are not drawn to the preferred embodiments alone.  Since, Ravishankar teaches an overlapping range, the claimed range is obvious.
The previous arguments in regards to unexpected results are restated below.
Applicants previously argued that the claimed composition exhibited unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims recite a composition having base oil in an amount at 50% or greater and a copolymer in any suitable amounts of less than 50% in the composition, the inventive examples are directed to the presence of VII copolymer at a specific undisclosed amount which does not support the breadth of the claims.
While the claims allow for the copolymer composition to comprise a copolymer a) at 30 to 70% having ethylene and any C3 to C20 alphaolefin present at 50 to 85% in the copolymer a), with a copolymer b) at 30 to 70% of the copolymer composition having ethylene and any C3 to C20 alphaolefin present at 40 to 60%, the inventive examples are directed to polymers having ethylene content of 58% which does not support the breadth of the claims.  The inventive examples do not recite if the polymeric composition comprises two copolymers of ethylene and C3 to C20 alphaolefins as claimed.  Also, criticality of the claimed range has not been demonstrated.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
Applicants argue that the inventive compositions A, B, C possesses both a superior pour point and MRV viscosity.  The examiner disagrees.
Comparative example 4 has similar pour point as inventive example A.  Also, the MRV viscosity of comparative example 5 is superior to those of inventive examples A, B and C. 
Applicants have thus failed to provide a showing of unexpected results that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ravishankar fails to teach the MFR of either copolymer being lower than 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771